                                             Case 3:19-cv-07672-JCS Document 41 Filed 06/23/20 Page 1 of 3




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                   6       DAVID COTTRELL,                                   Case No. 19-cv-07672-JCS
                                                         Plaintiff,
                                   7
                                                                                             ORDER LIFTING STAY
                                                   v.
                                   8
                                                                                             Re: Dkt. No. 39
                                   9       AT&T INC., et al.,
                                                         Defendants.
                                  10
                                  11
                                  12            The Court previously denied a motion by Defendants AT&T Inc., Pacific Bell Telephone
Northern District of California
 United States District Court




                                  13   Co., and DIRECTV, LLC (collectively, “AT&T”) to compel arbitration, but granted AT&T’s

                                  14   motion to stay the case based on two pending petitions for certiorari asking the U.S. Supreme

                                  15   Court to consider whether a California doctrine prohibiting waiver of a plaintiff’s right to public

                                  16   injunctive relief, as set forth in McGill v. Citibank, N.A., 2 Cal. 5th 945, 959 (2017), is preempted

                                  17   by the Federal Arbitration Act. See Order re Mot. to Compel Arbitration & Stay (dkt. 37).1 The

                                  18   Court ordered the parties to file a status report within two weeks after the Supreme Court resolved

                                  19   those petitions reflecting the parties’ positions on whether the stay should be lifted. The Supreme

                                  20   Court denied both petitions on June 1, 2020; AT&T filed a notice of appeal of this Court’s

                                  21   previous order to the Ninth Circuit on June 12, 2020; and the parties filed their joint status report

                                  22   (dkt. 39) on June 15, 2020.

                                  23            Plaintiff David Cottrell argues that the stay should be lifted because the Supreme Court

                                  24   declined to consider challenges to the doctrine on which this Court relied in denying AT&T’s

                                  25   motion to compel arbitration. AT&T argues that a stay is now appropriate for reasons unrelated to

                                  26   the certiorari proceedings on which the Court based its previous decision to stay the case, but

                                  27
                                  28   1
                                           Cottrell v. AT&T Inc., No. 19-cv-07672-JCS, 2020 WL 2747774 (N.D. Cal. May 27, 2020).
                                           Case 3:19-cv-07672-JCS Document 41 Filed 06/23/20 Page 2 of 3




                                   1   instead to allow the Ninth Circuit to review this Court’s conclusion that Cottrell actually seeks

                                   2   public injunctive relief in this case, and perhaps also this Court’s indication that it would likely

                                   3   find AT&T’s arbitration agreement unenforceable even if Cottrell did not seek such relief.

                                   4           There is no question that the previous basis for a stay—the petitions then pending before

                                   5   the Supreme Court—no longer warrant staying this case. The Court construes AT&T’s portion of

                                   6   the joint statement as a motion to stay the case for new and distinct reasons.

                                   7           A stay pending appeal is a matter of judicial discretion, not of right. Lair v. Bullock, 697

                                   8   F.3d 1200, 1203 (9th Cir. 2012) (citing Nken v. Holder, 556 U.S. 418, 433 (2009)). In deciding

                                   9   whether to exercise that discretion, courts consider the following factors:

                                  10                   “(1) whether the stay applicant has made a strong showing that he is
                                                       likely to succeed on the merits; (2) whether the applicant will be
                                  11                   irreparably injured absent a stay; (3) whether issuance of the stay will
                                                       substantially injure the other parties interested in the proceeding; and
                                  12                   (4) where the public interest lies.” [Nken, 556 U.S.] at 434 . . . . “The
Northern District of California




                                                       party requesting a stay bears the burden of showing that the
 United States District Court




                                  13                   circumstances justify an exercise of [the Court’s] discretion.” Id. at
                                                       433–34.
                                  14
                                  15   Id. (footnote omitted).

                                  16           In order to satisfy the first factor, the moving party must make a “strong showing” on the

                                  17   merits. Mohamed v. Uber Techs., 115 F. Supp. 3d 1024, 1028 (N.D. Cal. 2015). “Alternatively,

                                  18   the moving party can attempt to satisfy the first factor by showing that its appeal raises ‘serious

                                  19   legal questions,’ even if the moving party has only a minimal chance of prevailing on these

                                  20   questions.” Id. (citing In re Carrier IQ, Inc. Consumer Privacy Litig., No. C-12-md-2330 EMC,

                                  21   2014 WL 2922726, at *1 (N.D. Cal. June 13, 2014) (“Under Ninth Circuit law, [the Lair] factors

                                  22   are considered on a continuum; thus, for example, a stay may be appropriate if the party moving

                                  23   for a stay demonstrates that serious legal questions are raised and the balance of hardships tips

                                  24   sharply in its favor.”)).

                                  25           The Court is not persuaded that AT&T has shown either a likelihood of success or serious

                                  26   legal questions implicated by its appeal. AT&T does not dispute that the arbitration agreement’s

                                  27   limitation of injunctive relief violates McGill, but now argues only that the Court should not reach

                                  28   that issue because, in AT&T’s view, the relief that Cottrell seeks does not implicate that
                                                                                          2
                                           Case 3:19-cv-07672-JCS Document 41 Filed 06/23/20 Page 3 of 3




                                   1   limitation. Based on the face of his complaint, Cottrell seeks broad injunctions against further

                                   2   violations of California consumer protection statutes. Such relief—“to enjoin future violations of

                                   3   California’s consumer protection statutes”—is plainly “oriented to and for the benefit of the

                                   4   general public.” Blair v. Rent-A-Center, Inc., 928 F.3d 819, 831 n.3 (9th Cir. 2019).

                                   5           That Cottrell also seeks to represent a more limited class of existing AT&T customers

                                   6   under Rule 23 of the Federal Rules of Civil Procedure is of no consequence, because under

                                   7   California law, public injunctive relief is a remedy available on an individual claim—it is not

                                   8   coupled to class certification or definition. See McGill, 2 Cal. 5th at 959. Moreover, even if

                                   9   AT&T could show serious legal questions as to whether a court should reach the agreement’s

                                  10   prohibition of public injunctive relief, the public interest does not favor enforcing a contract that

                                  11   plainly violates California law2—particularly where AT&T chose, through a non-severability

                                  12   clause, to have its arbitration agreement as a whole stand or fall with the waiver of public
Northern District of California
 United States District Court




                                  13   injunctive relief, rather than either allowing an arbitrator to consider such relief after the waiver is

                                  14   held invalid, or carving that issue out of arbitration and reserving it for a court. Under the

                                  15   circumstances of this case, Cottrell’s interest in proceeding with his claims outweighs AT&T’s

                                  16   interest in a stay.

                                  17           AT&T’s request to continue the stay is DENIED. The stay imposed by this Court’s May

                                  18   27, 2020 order is LIFTED. The initial case management conference previously set for August 14,

                                  19   2020 remains on calendar, and the parties shall file a joint case management statement no later

                                  20   than August 7, 2020.

                                  21           IT IS SO ORDERED.

                                  22   Dated: June 23, 2020

                                  23                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  24                                                     Chief Magistrate Judge
                                  25
                                  26
                                  27
                                       2
                                  28     As noted above, AT&T does not dispute that its arbitration agreement prohibits public injunctive
                                       relief and, in doing so, violates McGill.
                                                                                       3
